significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug tb hp al _ inre request for a minimum_funding waiver for the the plan dear’ this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company’ is a manufacturer of servicing the direct’ the company has experienced temporary substantial business hardship as evidenced by losses in income for each of the last four fiscal years sales declined approximately over the same time period the financial hardship was exacerbated by factors outside the direct control of the company including the weakness of the overall economy several of the company's largest customers that produced substantial sweepstakes mailings were forced into bankruptcy resulting from government investigations that lead to farge class action --- settlements against them and the in in an effort to recover from this hardship the company has focused on and generating sales in date the company reached an agreement with its union which includes a company wide wage decrease pension_plan accruals being frozen for at least one year and the elimination of retiree health care benefits in addition the company has retained an investment banker to locate a merger partner venture capital or a buyer to obtain additional capital plan assets as of date were dollar_figure and current liabilities were dollar_figure with a funding ratio of it has been determined that an application of the minimum_funding_standard would be adverse to the interests of plan participants in the aggregate accordingly this waiver has been granted subject_to the following conditions which you have agreed to within days from the date of this ruling letter all hecessary documents to provide an arrangement to secure the repayment of all waived amounts satisfactory to the pbgc will be executed the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payment for the plan years ending date and of the plan for the plan_year ending is made by date lf the company fails to meet the above conditions this waiver is retroactively null and void the company also requested a waiver for the plan for the plan_year ending date a letter granting a conditional waiver of the minimum_funding_standard for the plan_year was issued as of the date of this ruling letter your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the ep classification manager in’ and to the authorized representative listed on the power_of_attorney form on file with this office if you have any questions concerning this matter please contact _ sincerely ‘arts pops martin l pippins manager employee_plans actuarial group
